     Case 2:20-cv-01543-JAM-JDP Document 21 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIENE D. DAVIS,                                Case No. 2:20-cv-01543-JAM-JDP (PS)
12                       Plaintiff,                     ORDER DENYING REQUEST FOR ENTRY
                                                        OF CLERK’S JUDGMENT
13           v.
                                                        ECF No. 20
14    CA PUBLIC EMPLOYEE RETIREMENT
      SYSTEM, et al.,
15
                         Defendant.
16

17

18          Plaintiff filed a request for entry of clerk’s judgment for a sum certain. ECF No. 20.
19   Plaintiff’s filing does not comply with Rule 55(b) of the Federal Rules of Civil Procedure and is
20   denied. Should plaintiff seek to pursue default judgment in this case, plaintiff shall file and notice
21   a motion for default judgment in accordance with Rule 55(b)(2) of the Federal Rules of Civil
22   Procedure and Local Rule 230.
23   Dated: October 19, 2020
24

25

26

27

28
